IN THE SUPREME COURT OF THE STATE OF DELAWARE

    AMIRYA BOLDEN,                                §
                                                  §   No. 370, 2019
         Defendant Below,                         §
         Appellant,                               §   Court Below—Superior Court
                                                  §   of the State of Delaware
         v.                                       §
                                                  §   Cr. ID No. 1711009941 (N)
    STATE OF DELAWARE,                            §
                                                  §
         Plaintiff Below,                         §
         Appellee.                                §

                               Submitted: September 24, 2019
                                Decided: October 3, 2019

                                              ORDER

       On August 23, 2019, the appellant filed a notice of appeal from a Superior

Court sentence imposed on November 9, 2018. A timely notice of appeal was due

by December 10, 2018.1 On August 26, 2019, the Senior Court Clerk issued, by

certified mail, a notice directing the appellant to show cause why this appeal should

not be dismissed as untimely filed. According to the tracking information, the U.S.

Postal Service attempted to deliver the notice to show cause on August 29, 2019, but

could not do so because an authorized recipient was unavailable. On September 12,

2019, the Clerk’s office re-sent the notice to show cause by first class mail. The


1
 Supr. Ct. R. 6(a)(iii) (requiring notice of appeal to be filed within thirty days of sentencing); Supr.
Ct. R. 11(a) (providing that if the last day of the time period prescribed by the Rules falls on the
weekend or a holiday then the time period runs until the end of the next day the Clerk's office is
open).
appellant has not responded to the notice to show cause. Under these circumstances,

dismissal of this appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that this appeal is DISMISSED.

                                      BY THE COURT:



                                      /s/ Gary F. Traynor
                                      Justice




                                        2